Citation Nr: 1412303	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-39 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  A May 2012 Board decision reopened the Veteran's claim for service connection for a low back disability and remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board remanded the case for a VA examination with responses to certain express questions, it appears that only a claims file review by a medical doctor was conducted in June 2012.  As discussed in the May 2012 Board decision/remand, for purposes of VA compensation there are legal distinctions between a congenital defect and a congenital disease.  Although there is some medical evidence in the file that the Veteran has a congenital low back condition, it is unclear whether it is a congenital defect or congenital disease.  Moreover, the doctor who conducted the June 2012 review of the claims file appears to offer a contrary view which is that the low back disorder is an acquired disorder.  

Appropriate action to ensure compliance with the prior remand and to obtain medical clarification is necessary before the Board may undertake appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA spine examination by an appropriate medical doctor.  The claims folder must be reviewed in conjunction with the examination.  Any medically indicated tests or studies should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should clearly report all current low back disabilities, to include whether they are congenital or acquired. 

(a) As to any congenital low back disability, the examiner should offer an opinion as to the following:

(i)  Is said disability a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

(ii) If the examiner finds that the Veteran's low back disability is a "defect," then he must offer an opinion as to whether or not there is any superimposed disease or injury in connection with the congenital defect and, if so, whether it is at least as likely or not (at least a 50 percent probability) that the identified superimposed disease or injury is traceable to the Veteran's active military service.

(iii) If the examiner finds that the Veteran's low back disability is a "disease," then he must offer an opinion as to the medical probability that any such disease began during, or was aggravated by, the Veteran's active military service.

Detailed reasons for the opinions are requested.

2.  After completion of the above and any other development that the RO may deem necessary, the RO should review the claims file and undertake a merits analysis to determine if the Veteran's claim can be granted.  If the claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


